PER CURIAM.
Appellant, Gary Albert Recht, was charged by an amended information with delivery of methylenedioxyamphetamine, a hallucinogenic drug commonly called MDA. Appellant entered a plea of nolo contendere to the charge. The trial court, withheld adjudication of guilt, suspended the imposition of sentence, and placed the appellant on probation. Subsequently, on April 28, 1975, an order was entered revoking probation. Also entered on April 28, 1975 was a judgment of adjudication of guilt with the imposition of a sentence. On May 22, 1975 a notice of appeal from the order revoking probation was filed. No appeal was taken from the entry of the judgment of guilty and imposition of ’sentence.
On appeal appellant attacks the judgment and sentence from which no appeal was taken and over which, by lack thereof, we have no jurisdiction. Therefore, no error having been demonstrated by appellant as to the order revoking probation, we affirm.
Affirmed.
CROSS and ALDERMAN, JJ., concur.
DOWNEY, J., dissents with opinion.